Fourth Court of Appeals
                                San Antonio, Texas
                                    December 4, 2018

                                   No. 04-18-00753-CV

                                    Kenneth GIBUSA,
                                       Appellant

                                            v.

              Sylvia NYAUCHO, Benta Okweso Cornel and Lamech Hamisi,
                                    Appellees

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI05422
                       Honorable Norma Gonzales, Judge Presiding


                                      ORDER
             The appellant’s request for extension of time to file appeal documents is hereby
MOOT.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court